Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/494191 filed 07/11/2022.     
Claims 1 & 12-13 have been examined and fully considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  In Claim 1 it is claimed, “ConA is 1-1-5”. It is assumed this means ConA is 1-1.5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 12—the claims are drawn towards the statutory category of invention of a composition for Claim 1, and a method for Claim 12. For Claim 1, the “use” of the composition is not read into the claim—and therefore neither is the requirement for a glucose sensor, since Claim 1 is drawn towards a composition and not a device/apparatus—nor is the claimed function of the glucose sensor, “wherein the glucose sensor measures changes in the concentration of glucose in fluids in vitro or in vivo by detecting osmotic pressure differences and tracking glucose concentrations by recording osmotic pressure for measuring glucose concentrations in
vitro or in vivo,” is also not limiting in the claim. This language is unclear in the claim as it is unclear if when applicant is trying to claim that the sensor measures changes in glucose concentration—if they are trying in insinuate that the composition concentration changes as well- of if there is any affect on the actual concentration of the claimed composition which the claim is drawn towards. Again though- as instantly claimed- all that is required in Claim 1 is the composition components, since the claim is drawn towards a composition.
	Further with respect to Claim 1, it is unclear what “based on a monomer concentration thereof” means. What is the monomer?  And what does it mean, “based on”?  Is applicant only including a monomer of something or not- this is unclear and requires correction.
For Claim 12, “desired” is a relative terms that is not defined by the claim and is therefore unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1 & 12-13 are rejected under 35 U.S.C. 103(a) as being obvious over OLGA in “The assessment of potentially interfering metabolites and dietary components in blood using an osmotic glucose sensor based on the concanavalin A—dextran affinity assay(as cited on IDS dated 09/13/2017) in view of ZION in WO/2004/056311(as cited on IDS dated 09/13/2017).

	With respect to Claims 1 & 12-13, OLGA et al. teach of a composition, a method of forming, and of a continuous surveillance method of blood glucose is a prerogative of maintaining a tight glycemic control in people suffering from diabetes mellitus. Implantable sensor technology offers the potential of conducting direct long-term continuous glucose measurements, but current size restrictions and operational
challenges have limited their applications. The osmotic sensor utilizes diffusion to create a hydrostatic pressure that is independent of sensor operation and power consumption. This permits ultra-low power architectures to be realized with a minimal start-up time in a package suitable for miniaturization. In contrast, osmotic sensors suffer from the inability of their membranes to discriminate between different constituents in blood or the interstitial fluid that are of comparable size to glucose. By implementing an
affinity assay based on the competitive bonding between concanavalin A and dextran, the selectivity of the membrane can be transferred to the glucose specific recognition of the affinity assay. The osmotic effect from the physiological levels of several key metabolites and nutritional components has been addressed identifying in particular ethanol, lactate and amino acids as potential interfering constituents.
Both ascorbic acid and mannose would have a normal physiological concentration that is too low to be detected. The studies shows that an osmotic glucose sensor equipped with the con A-dextran affinity assay, is able to filter out potential interfering constituents present in blood, plasma and the interstitial fluid yet retaining a pressure that is proportional to glucose only(abstract). 
	More specifically with respect to what is instantly claimed, OLGA et al. teach of using an osmotic sensor as shown in Figure 1, and further of using a composition in the sensor for an affinity assay to test for continuous glucose surveillance. The composition includes Con A type IV (C2010) (lectin compound), dextran(polysaccharide) 80 dissolved in 10mM Trizma (Tris) buffer (T7693) containing 10mM CaCl(chloride salt), 10mM MnCl( chloride salt of a divalent metal ion), and 150mM NaCl(chloride salt) at a concentration of 8% (3mM) and 4% (0.5 mM) respectively. Glucose (G7528) was added to a concentration of 40 mM to avoid precipitation of the protein. The pH was adjusted to 7.4 by titrating a 50mM solution of sodium hydroxide (NaOH) with the aid of a peristaltic pump with a determined flow rate of 1OpL min(Page 197, column 1, last paragraph). 
	Further with respect to what is in Claim 1, OLGA et al. teaches of using the ConA lectin compound in a 3mM(8%) concentration, and dextran at 0.5mM (4% concentration)(Page 197, column 1, last paragraph). OLGA et al. further teach of using dextran(polysaccharide) 80(Page 197, column 1, last paragraph) which has the claimed molecular weight. OLGA et al. teach of containing 10mM CaCl, 10mM MnCl( chloride salt of a divalent metal ion), and 150mM NaCl(Page 197, column 1, last paragraph).
OLGA et al. do not specifically teach of the claimed molar ratio of dextran to ConA or of specifically stirring and homogenizing.
	ZION et al. teach of a method of delivering a therapeutic agent by providing a cross-linked polymer encapsulating the therapeutic agent to a site in a patient(abstract). ZION et al. further teach of using a combination of Con A/dextran as is also done in OLGA, and ZION states that they are used in a ratio of Con A(lectin)/Dextran of 3:1(ZION- Figure HB-description). ZION et al. further teach of continually stirring the solutions to complete homogeneity (Example 22, 26). It would have been obvious to one of ordinary skill in the art to use the solution/mixing specifics as is done in the method of ZION in the method and for the composition of OLGA due to the need in the art for better drug delivery methods such as for delivery of drugs that keep glucose constant and due to the advantages of the methods of ZION offer to this affect (ZION, background of the invention).
	With respect to Claims 12-13, OLGA et al. teach of using an osmotic sensor as shown in Figure 1, and further of using a composition in the sensor for an affinity assay to test for continuous glucose surveillance. The composition includes Con A type IV (C2010) (lectin compound), dextran(polysaccharide) 80 dissolved in 10mM Trizma (Tris) buffer (T7693) containing 10mM CaCl2(chloride salt), 10mM MnCl2( chloride salt of a divalent metal ion), and 150mM NaCl(chloride salt) at a concentration of 8% (3mM) and 4% (0.5 mM) respectively. Glucose (G7528) was added to a concentration of 40 mM to avoid precipitation of the protein. The pH was adjusted to 7.4 by titrating a 50mM solution of sodium hydroxide (NaOH) with the aid of a peristaltic pump with a determined flow rate of 1OpL min(Page 197, column 1, last paragraph). OLGA et al. do not teach of inclusion of lectin. OLGA et al. do not specifically teach of the dextran being 40kDa or 70kDa specifically. ZION et al. however teach of using dextran MW anywhere between 10 and 2000 kDA(example 3) and further of a 1:1 ratio(example 15, example 7). OLGA et al. further teach of the sensor being an osmotic pressure sensor that senses osmotic pressure differences (Page 197, column 2, 2nd to last paragraph and Page 198) and continuously tracking glucose through these measurements(abstract).
	OLGA and ZION et al. do not teach of the claimed ratio of dextran to ConA (however in teaching of a ration of 1:1, is inclusive of 3:1). However, both OLGA and ZION both teach of using the exact claimed composition components (dextran, ConA and a Mn, Mg, Mn chloride). Therefore—the overall/base composition components are well known. Both OLGA and ZION also teach of using the composition in glucose osmotic sensors(as shown above). Therefore- the intended purpose of the composition is known. Since both the base composition (of which no extra components are instantly claimed), and the purpose of the composition is known (applicant is arguing there composition has an unexpected result for this purpose—of being more sensitive/accurate) it would have been obvious to one of ordinary skill in the art to adjust the ratios of the components to eachother to find the best workable range due as a composition for a glucose/osmotic sensor-since both the base composition(three components ConA/dextran/(mn or Mg or Ca) chloride) since both the base composition and purpose for it are well known.
See MPEP 2144.05:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that present claims are directed to an improved composition that has unexpected results for use as a fluid in a glucose sensor. Specifically, applicant argues that the present application discloses that the use of a 1:1 ConA to dextran molar ratio gives--in a glucose sensor detecting osmotic pressure differences, fast, sensitive and almost asymmetrical response within a 2-30 mM range of glucose concentrations-- the best compromise between response time, sensitivity and viscosity being at a molarity range of 1.0 -1.5 mM of both ConA and dextran (see pages 4, 16 and Figures 4-8 of applicant specification). This is not found convincing, as both OLGA and ZION both teach of using the exact claimed composition components (dextran, ConA and a Mn, Mg, Mn chloride). Therefore—the overall/base composition components are well known. Both OLGA and ZION also teach of using the composition in glucose osmotic sensors(as shown above). Therefore- the intended purpose of the composition is known. Since both the base composition (of which no extra components are instantly claimed), and the purpose of the composition is known (applicant is arguing there composition has an unexpected result for this purpose—of being more sensitive/accurate)—applicants argument of unexpected results is not convincing. Since both the base composition and use as glucose/osmotic sensor is well known- adjusting the composition component concentrations into a desired workable range would be obvious to one of ordinary skill in the art.
See MPEP 2144.05:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	All claims remain rejected.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797